Filed 5/12/14 P. v. Barfield CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B250217

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA398909)
         v.

BORIS R. BARFIELD,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Anne H.
Egerton, Judge. Affirmed.
         Joshua L. Siegel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                           ______________________
                 FACTUAL AND PROCEDURAL BACKGROUND


       At approximately 2:15 a.m. on June 16, 2012, a student at the University of
Southern California observed defendant Boris R. Barfield sodomizing Joseph M. in a
parking lot outside Joseph’s apartment near the campus. At the time, Joseph was
unconscious from alcohol intoxication, having consumed drinks with fellow classmates
before walking home alone and encountering Barfield. The student who witnessed the
crime saw “two men, one was on the floor, face down, and the other was on top, kind of,
and it looked like he was humping the body on the floor.” The witness further observed
that the man on the ground was “not moving at all” and “seemed pretty unresponsive.”
Joseph had no memory of the incident.
       The People charged Barfield in an amended information with sodomy of an
unconscious person (Pen. Code, § 286, subd. (f); count 1),1 sodomy of an intoxicated
person (§ 286, subd. (i); count 2), and assault with intent to commit sodomy (§ 220,
subd. (a)(1); counts 3 and 4). The information specially alleged as to all counts that
Barfield had suffered seven prior serious or violent felony convictions within the
meaning of the three strikes law (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and had
served two separate prison terms for felonies (§ 667.5, subd. (b)). Barfield pleaded not
guilty to the charges and denied the special allegations.
       The trial court granted the People’s motion to dismiss count 4, assault with intent
to commit sodomy, in furtherance of justice (§ 1385). The court also granted Barfield’s
motion for a bifurcated jury trial on the prior conviction allegations. A jury convicted
Barfield on count 2, sodomy of an intoxicated person, and count 3, assault with intent to
commit sodomy. The jury was unable to reach a verdict on count 1, sodomy of an
unconscious person. The court declared a mistrial as to that count and granted the
People’s motion to dismiss it.



1      All further statutory references are to the Penal Code.


                                             2
       After Barfield admitted one of the prior prison term enhancements, the trial court
dismissed the remaining special allegations on the People’s motion. The court sentenced
Barfield to an aggregate state prison term of seven years consisting of the middle term of
six years for sodomy of an intoxicated person (count 2), plus one year for the prior prison
term enhancement. The court stayed imposition of sentence on count 3 pursuant to
section 654. The court awarded Barfield 766 days of presentence custody credit (383
actual days and 383 days of conduct credit). The court ordered Barfield to pay a $40
court security fee, a $30 criminal conviction assessment, a $340 sex offender fine, and a
$240 restitution fine and to register as a convicted sex offender. The court imposed and
suspended a parole revocation restitution fine pursuant to section 1202.45.


                                      DISCUSSION


       We appointed counsel to represent Barfield on appeal. After an examination of
the record, counsel filed an opening brief raising no issues. On January 24, 2014 we
advised Barfield that he had 30 days to submit any contentions or issues he wished us to
consider. We have not received a response.
       We have examined the record and are satisfied that Barfield’s attorney on appeal
has fully complied with the responsibilities of counsel and that there are no arguable
issues. (See Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d
756]; People v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d
436, 441.)




                                             3
                                    DISPOSITION


      The judgment is affirmed.



                                                SEGAL. J.*


We concur:



             WOODS, Acting P. J.



             ZELON, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4